Exhibit 10.1
 
THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS THE COMPANY SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT THE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
 
Convertible Promissory Demand Note
 


U.S. $_________ Issuance Date: ________ ___, 20__
No.: _____-__-__ Maturity Date: ________ ___, 20__
 
FOR VALUE RECEIVED, QUANTRX BIOMEDICAL CORPORATION, a Nevada corporation (the
“Company”), hereby promises to pay to the order of ____________ or any permitted
holder of this Convertible Promissory Demand Note (the “Payee”), at the
principal office of the Payee set forth herein, or at such other place as the
Payee may designate in writing to the Company, the principal sum of
_________________________($___________), with interest on the unpaid principal
balance hereof at a rate equal to ten percent (10%) per annum commencing on the
date hereof, in such coin or currency of the United States of America as at the
time shall be legal tender for the payment of public and private debts and in
immediately available funds, as provided in this Convertible Promissory Demand
Note (this “Note”).
 
1.           Mandatory Conversion of Principal and Interest upon Qualified
Financing.  Upon the closing by the Company of an equity or equity based
financing or a series of equity financings following the Issuance Date (a
“Qualified Financing”) resulting in gross proceeds to the Company totaling at
least $1,500,000 (the “Qualified Financing Threshold Amount”), the outstanding
principal amount of this Note together with all accrued and unpaid interest
hereunder (the “Outstanding Balance”) shall convert at the sole option of the
Payee, into either 1) such securities, including warrants of the Company as are
issued in the Qualified Financing, the amount of which shall be determined in
accordance with the following formula: (the Outstanding Balance as of the
closing of the Qualified Financing) x (1.20) / (the per security price of the
securities sold in the Qualified Financing); or 2) that number of shares of
common stock of the Company pursuant to the provisions of Section 2 herein.  The
principal amount of this Note and of notes of like tenor issued between the date
hereof and the closing of the Qualified Financing shall not be included in
determining the Qualified Financing Threshold Amount.  If the Payee elects to
convert into the Qualified Financing, the Payee shall be deemed to be a
purchaser in the Qualified Financing and shall be granted all rights afforded to
an investor in the Qualified Financing.  Notwithstanding anything to the
contrary contained in this Section 1, the Company shall have the right, at the
Company’s option, to pay all or a portion of the accrued and unpaid interest due
and payable to Payee upon such automatic conversion in cash.
 
2.           Voluntary Conversion of Principal and Interest. Subject to the
terms and conditions of this Section 2 and provided this Note remains
outstanding and has not been converted pursuant to Section 1, immediately prior
to the Maturity Date and thereafter (as defined below), the Payee shall have the
right, at the Payee’s option, to convert the Outstanding Balance (the
“Conversion Option”) into such number of fully paid and non-assessable shares of
the Company’s common stock (the “Conversion Shares”) as is determined in
accordance with the following formula:  (the Outstanding Balance as of the date
of the exercise of the Conversion Option) / ($.08).  If the Payee desires to
exercise the Conversion Option, the Payee shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the “Conversion Notice”), which Conversion
Notice shall (a) state the Payee’s election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Payee to the Company
that, as of the date of the Conversion Notice, the Payee has not assigned or
otherwise transferred all or any portion of the Payee’s rights under this Note
to any third parties.  The Company shall, as soon as practicable thereafter,
issue and deliver to the Payee the number of Conversion Shares to which the
Payee shall be entitled upon exercise of the Conversion Option.  Notwithstanding
anything to
 
 
 

--------------------------------------------------------------------------------

 
 
the contrary contained in this Section 2, the Company shall have the right, at
the Company’s option, to pay all or a portion of the accrued and unpaid interest
due and payable to Payee upon Payee’s exercise of the Conversion Option in cash.
In the event the Qualified Financing Threshold Amount is satisfied and the Payee
does not elect to the exchange the Outstanding Balance into the Qualified
Financing as provided for under Section 1 herein, the Payee shall convert the
Outstanding Balance pursuant to the provisions of this Section 2 in connection
and simultaneous with the Qualified Financing.
 
3.           Additional Indebtedness. The Company shall not, without first
obtaining the consent of the Payee (which consent will not be unreasonably
withheld), incur any new indebtedness (indebtedness of the Company which does
not exist as of the date of this Note) while this Note is outstanding; provided,
however, that the Company may, without the consent of the Payee, issue
indebtedness of like kind up to a total of $250,000 principal and
incur  indebtedness in the ordinary course of business or from any bona-fide
strategic investors.
 
4.           Principal and Interest Payments.
 
(a)           In the event a Qualified Financing is not completed and the Payee
has not exercised the Conversion Option, Company shall repay the entire
principal balance then outstanding under this Note on the later to occur of
________ ___, 20__ (the “Maturity Date”) or upon written demand for payment by
the Payee.
 
(b)           Interest on the outstanding principal balance of this Note shall
accrue at a rate of ten percent (10%) per annum commencing on the date hereof,
which interest shall be computed on the basis of the actual number of days
elapsed and a year of three hundred and sixty-five (365) days.  In the event a
Qualified Financing is not completed and the Payee has not exercised the
Conversion Option, all accrued and unpaid interest due under this Note shall be
payable on the Maturity Date by the Company in cash or shares of common stock.
In determining the number of interest shares due, the Company shall use a share
price calculated by taking the closing price of the Company’s common stock for
the ten trading days prior to the interest payment date multiplied  by eighty
five (85%) percent. Furthermore, upon the occurrence of an Event of Default (as
defined below), or following the Maturity Date the Company will pay interest to
the Payee on the then outstanding principal balance of the Note from such date
until this Note is paid in full at the rate of eighteen percent (18%) per annum,
with interest payable quarterly.
 
(c)           At the Company’s sole option, the Company may prepay all or a
portion of the outstanding principal amount of this Note and/or all or a portion
of the accrued and unpaid interest hereon in cash at any time prior to the
Maturity Date without penalty or premium.  Any payments made under this Note
shall be applied first to the accrued and unpaid interest, if any, and the
remainder to the unpaid principal amount.  Notwithstanding the foregoing, the
holder of this Note shall retain the right to convert this Note, for a period of
ten (10) business days following the Company’s notice of its intention to prepay
this Note.
 
5.           Non-Business Days.  Whenever any payment to be made shall be due on
a Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
6.           Representations and Warranties of the Company.  The Company
represents and warrants to the Payee as follows:
 
(a)           The Company has been duly incorporated and validly exists and is
in good standing under the laws of the State of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Note has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally.
 
(c)           The execution, delivery and performance of this Note will not: (i)
conflict with or result in a material breach of or a default under any of the
terms or provisions of, (A) the Company’s Certificate of Incorporation or
by-laws, or (B) any material provision of any indenture, mortgage, deed of trust
or other material agreement or instrument to which the Company is a party or by
which it or any of its material properties or assets is bound; (ii) result in a
violation of any material provision of any law, statute, rule, regulation, or
any existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets; or
(iii) result in the creation or imposition of any material lien or encumbrance
upon any material property or assets of the Company pursuant to the terms of any
agreement or instrument to which the Company is a party or may be bound or to
which the Company or any of its property is subject.
 
(d)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this Note.
 
7.           Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)           the Company shall fail to make the payment of any principal amount
outstanding for a period of five (5) business days after the date such payment
shall become due and payable hereunder; or
 
(b)           the Company shall fail to make the payment of any accrued and
unpaid interest for a period of five (5) business days after the date such
interest shall become due and payable hereunder; or
 
(c)           any material breach by the Company of any representations or
warranties made by the Company herein; or
 
(d)           the holder of any indebtedness of the Company shall accelerate any
payment of any amount or amounts of principal or interest on any such
indebtedness (the “Indebtedness”) (other than with respect to this Note and
notes of like tenor) prior to its stated maturity or payment date, the aggregate
principal amount of which Indebtedness is in excess of $250,000, whether such
Indebtedness now exists or shall hereinafter be created, and such accelerated
payment entitles the holder thereof to immediate payment of such Indebtedness
which is due and owing and such indebtedness has not been discharged in full or
such acceleration has not been stayed, rescinded or annulled within fifteen (15)
business days of such acceleration; or
 
(e)           A judgment or judgments for the payment of money shall be rendered
against the Company for an amount in excess of $500,000 in the aggregate (net of
any applicable insurance coverage) for all such judgments that shall remain
unpaid for a period of sixty (60) consecutive days or more after its entry or
issue or that shall not be discharged, released, dismissed, stayed or bonded
(due to an appeal or otherwise) within the sixty (60) consecutive day period
after its entry or issue; or
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Federal Bankruptcy Code, as amended (the “Bankruptcy Code”) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, or (v) acquiesce in writing to any petition filed against it
in an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic); or
 
(g)           a proceeding or case shall be commenced in respect of the Company
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets or (iii) similar relief in respect of it under
any law providing for the relief of debtors, and such proceeding or case
described in clause (i), (ii) or (iii) shall continue undismissed, or unstayed
and in effect, for a period of forty-five (45) consecutive days or any order for
relief shall be entered in an involuntary case under the Bankruptcy Code or
under the comparable laws of any jurisdiction (foreign or domestic) against the
Company or any of its subsidiaries and shall continue undismissed, or unstayed
and in effect for a period of forty-five (45) consecutive days.
 
8.           Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, (a) declare, by providing the Company with not less than five (5)
days prior written notice, the entire unpaid principal balance of this Note
together with all interest accrued and unpaid hereon, due and payable, and upon
the Company’s receipt of such notice, the same shall be accelerated and so due
and payable; provided, however, that upon the occurrence of an Event of Default
described in (i) Sections 7(f) and (g), without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Company, the outstanding principal balance and accrued and unpaid
interest hereunder shall be immediately due and payable, and (ii) Sections 7(a)
through (e), the Payee may exercise or otherwise enforce any one or more of the
Payee’s rights, powers, privileges, remedies and interests under this Note or
applicable law.  No course of delay on the part of the Payee shall operate as a
waiver thereof or otherwise prejudice the right of the Payee.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or
otherwise.  Notwithstanding anything to the contrary contained in this Note,
Payee agrees that its rights and remedies hereunder are limited to receipt of
cash or shares of the Company’s common stock in the amounts described herein.
 
9.           Conversion Restrictions.
 
(a)           Notwithstanding anything to the contrary as set forth in Section 1
and 2 of this Note, at no time may a holder of this Note convert this Note if
the number of shares of Common Stock to be issued pursuant to such conversion
would cause the number of shares of Common Stock owned by such holder at such
time to exceed, when aggregated with all other shares of Common Stock owned by
such holder at such time, the number of shares of Common Stock which would
result in such holder beneficially owning (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 4.99% of the then issued and outstanding shares of
Common Stock outstanding at such time; provided, however, that upon the Note
holder  providing the Company with sixty-one (61) days notice (the "Waiver
Notice") that such holder would like to waive such Conversion Restriction.  This
Section 9(a)  with regard to any or all shares of Common Stock issuable upon
conversion of this Note, shall be of no force or effect with regard to those
shares of referenced in the Waiver Notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary as set forth in Section 1
and 2 of this Note, at no time may a holder of this Note convert this Note if
the number of shares of Common Stock to be issued pursuant to such conversion
would cause the number of shares of Common Stock owned by such holder at such
time to exceed, when aggregated with all other shares of Common Stock owned by
such holder at such time, the number of shares of Common Stock which would
result in such holder beneficially owning (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 9.99% of the then issued and outstanding shares of
Common Stock outstanding at such time; provided, however, that upon the Note
holder providing the Company with sixty-one (61) days notice (the Waiver
Notice") that such holder would like to waive such Conversion Restriction, this
Section 9(b)  with regard to any or all shares of Common Stock issuable upon
conversion of this Note, shall be of no force or effect with regard to those
shares of referenced in the Waiver Notice.
 
10.           Replacement.  Upon receipt of a duly executed and notarized
written statement from the Payee with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and without requiring an indemnity
bond or other security, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Company shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.
 
11.           Parties in Interest; Transferability.  This Note shall be binding
upon the Company and its successors and assigns and the terms hereof shall inure
to the benefit of the Payee and its successors and permitted assigns. This Note
may not be transferred or sold, pledged, hypothecated or otherwise granted as
security by the Payee without the prior written consent of the Company, which
consent will not be unreasonably withheld.
 
12.           Amendments.  This Note may not be modified or amended in any
manner except in writing executed by the Company and the Payee.
 
13.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.


Address of the Payee:
_____________________
_____________________
_____________________
_____________________
Attention:
Tel. No.:
Fax No.:



 
Address of the Company:
_____________________
_____________________
_____________________
_____________________
Attention:
Tel. No.:
Fax No.:



 
 
 

--------------------------------------------------------------------------------

 
 
14.           Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions.  This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.
 
15.           Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
16.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable and material
harm to the Payee and that the remedy at law for any such breach may be
inadequate.  Therefore the Company agrees that, in the event of any such breach
or threatened breach, the Payee shall be entitled, in addition to all other
available rights and remedies, at law or in equity, to seek and obtain such
equitable relief, including but not limited to an injunction restraining any
such breach or threatened breach, without the necessity of showing economic loss
and without any bond or other security being required.
 
17.           Failure or Delay Not Waiver.  No failure or delay on the part of
the Payee in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
18.           Enforcement Expenses.  The Company agrees to pay all reasonable
costs and expenses of enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and expenses.
 
19.           Binding Effect.  The obligations of the Company and the Payee set
forth herein shall be binding upon the successors and permitted assigns of each
such party.
 
20.           Compliance with Securities Laws.  The Payee acknowledges and
agrees that this Note and the securities issuable upon the conversion of this
Note, is being, and will be, acquired solely for the Payee’s own account and not
as a nominee for any other party, and for investment purposes only and not with
a view to the resale or distribution of any part thereof, and that the Payee
shall not offer, sell or otherwise dispose of this Note or the securities
issuable upon the conversion of this Note other than in compliance with
applicable federal and state laws.  The Payee understands that this Note and the
securities issuable upon the conversion of this Note are “restricted securities”
under applicable federal and state securities laws and that such securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”).  The Payee represents and warrants to the
Company that the Payee is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.  This Note and
any Note issued in substitution or replacement therefore, and the securities
issuable upon the conversion of this Note, shall be stamped or imprinted with a
legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY
SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT THE REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.”
 
 
 

--------------------------------------------------------------------------------

 
 
21.           Severability.  The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
22.           Consent to Jurisdiction.  Each of the Company and the Payee (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 12
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing in this Section 21 shall affect or limit
any right to serve process in any other manner permitted by applicable law.
 
23.           Waivers.  Except as otherwise specifically provided herein, the
Company hereby waives presentment, demand, notice of nonpayment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and does hereby consent to any number
of renewals or extensions of the time for payment hereof and agrees that any
such renewals or extensions may be made without notice and without affecting its
liability herein, AND DOES HEREBY WAIVE TRIAL BY JURY.  No delay or omission on
the part of the Payee in exercising its rights under this Note, or course of
conduct relating hereto, shall operate as a waiver of such rights or any other
right of the Payee, nor shall any waiver by the Payee of any such right or
rights on any one occasion be deemed a waiver of the same right or rights on any
future occasion.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.
 


QUANTRX BIOMEDICAL CORPORATION
 
By:                             
Name:
Title:
 
 
 
__________________________________________
Name of Payee
 
 
By:________________________________
Name:
Title: